Citation Nr: 0434185	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  02-17 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to November 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas. 

In June 2004, the veteran testified before the undersigned 
Acting Veterans Law Judge.  A transcript of that hearing is 
of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  


REMAND

The record shows that on induction examination the veteran 
gave a history of back trouble.  The examiner commented that 
the eight months previously the veteran had strained his back 
lifting a heavy box.  The clinical evaluation of the spine 
was normal.  The reminder of the service medical records 
contain no reference to a back injury. 

After service, VA records disclose that the veteran 
complained of back pain since 1976 (1998) and X-rays revealed 
degenerative changes in the lumbosacral spine (2003).  

The veteran testified that he injured his back during combat 
and that he received post-service treatment from a private 
physician in the 1980s. 

Under duty to assist, the records of private medical 
treatment should be obtained. Accordingly, this case is 
REMANDED for the following action.

1.  At this stage of the appeal, to 
ensure compliance with the duty to 
notify, 38 U.S.C.A. § 5103, notify the 
veteran:

a.  To substantiate the claim he 
should submit medical evidence or a 
medical opinion that his current 
back disability is related to the 
in-service injury he has described. 

b.  If he has evidence to 
substantiate the claim, not already 
of record that is in the custody of 
VA, he should identify the facility 
so that the RO can obtain the 
records.  

c.  If he has evidence to 
substantiate the claim, not already 
of record, namely, records of Dr. 
Wagner, Austin, Texas, or any other 
records of private health-care 
providers, he should submit the 
records himself or with his 
authorization VA will make 
reasonable efforts to obtain the 
records on his behalf. 

d.  Ask the veteran to provide any 
evidence in his possession that 
pertains to the claim. 

2.  After completion of the above, 
determine if the evidence of record is 
sufficient to decide the claim.  If the 
record is insufficient to decide the 
claim, obtain a medical examination or 
medical opinion under 38 C.F.R. 
§ 3.159(c)(4).  

3.  Thereafter adjudicate the claim, 
considering 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(b) (presumption of 
soundness).  If the benefit sought is 
denied, prepare a supplemental statement 
of the case and return the case to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


_________________________________________________
	GEORGE E. GUIDO, JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



